Citation Nr: 0638142	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  03-10 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In that decision, the RO denied entitlement to 
service connection for hepatitis C.  

The Board remanded this case in January 2006 for certain 
development.  


FINDING OF FACT

Hepatitis C was not innocently acquired while serving in the 
line of duty.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated during the 
veteran's military service.  38 U.S.C.A. §§ 105, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.301, 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of letters dated in 
June 2005, fulfills the provisions of 38 U.S.C.A. § 5103(a) 
save for a failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  The claim was readjudicated in 
a July 2006 supplemental statement of the case.  The failure 
to provide notice regarding how a disability rating and an 
effective date are assigned is harmless because the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for hepatitis C; 
thus, any questions as to the appropriate disability rating 
or effective date to be assigned are moot. 

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Therefore, the actions taken by VA have cured any 
error in the timing of notice.  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  


Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

The veteran's claim for service connection for hepatitis C 
was received by VA in December 2001.  See VA Form 21-4138.  
He claimed at that time that he has hepatitis C as a result 
of being inoculated by air guns during his military service. 
 

Service medical records are negative for treatment or 
diagnosis of hepatitis C or related symptoms.

Private medical records dated in 1992 include diagnoses of 
hepatitis B.  

A private medical History Continuation Sheet dated in April 
1994 notes that the veteran complained of fatigue after 
returning from Saudi Arabia where he had worked for a period 
of two months.  He admitted to using IV (intravenous) drugs 
and engaging in homosexual activity in the 1970's, but not 
since.  He also admitted to drinking large amounts of 
alcohol.  Chronic hepatitis B and C was diagnosed.  

A June 1994 private medical laboratory report shows that on 
needle biopsy testing of the liver chronic active hepatitis 
was diagnosed.  

Review of as June 1999 private medical report shows that the 
veteran denied any prior risk factors, such as contact with 
prostitutes, IV drug use, or sharing straws/needles, for 
hepatitis C.  The diagnoses included a history of hepatitis 
C.  


A December 1999 private psychiatric evaluation report shows 
that the veteran admitted to using acid and cocaine in the 
late 1970's and early 1980's, but denied a history of IV drug 
use.  He reported that hashish was his "drug of choice."

An April 2000 Social Security Administration decision shows 
that the veteran was found to be disabled, in part, due to 
having hepatitis C.  

The report of a February 2002 VA general medical examination 
shows that hepatitis C was diagnosed in about 1992, when the 
veteran's liver function tests were apparently abnormal.  The 
Board here notes that the earliest date of a diagnosis of 
hepatitis on file is in 1992 (hepatitis B).  A diagnosis of 
hepatitis C is first shown as part of a private medical 
record dated in 1994.  He reported a history of receiving in-
service air gun inoculations, at which time he reportedly was 
exposed to the blood of fellow service members.  He denied 
having illicit sexual activity, and reported always using 
a condom.  He denied having tattoos or blood transfusions.  
He also denied ever using IV drugs or intranasal drug use.  
Hepatitis C with probable cirrhosis was diagnosed.  The 
examiner commented that, temporally, the onset of the 
hepatitis C fell within the range coinciding with service, 
and added that the likelihood of the infection having 
occurred in service was therefore "relatively" high.  

A March 2002 VA outpatient treatment record includes a 
diagnosis of hepatitis C.  

A December 2002 VA mental health clinic outpatient treatment 
record shows that the veteran claimed to have been assaulted, 
apparently during his military service, by five men who where 
using IV drugs.

The author of a February 2005 buddy statement reported 
serving with the veteran in Germany.  He added that he 
discovered about 25 years after his service separation that 
he had hepatitis C and attributed his disease to being 
inoculated in-service by a pneumatic device.  He added that 
the person administering the shots did not clean the machine 
after each person being inoculated.  


At a June 2005 hearing conducted at the RO by the undersigned 
Veterans Law Judge, the veteran testified that he was exposed 
to blood of other people due to his involvement in a fight.  
See page six of hearing transcript (transcript).  He added 
that he was immunized in the military by a pneumatic 
immunization gun which may have had contaminated needles.  
Id.  He denied using IV drugs both during and following his 
active military service.  See page eight of transcript.  He 
did admit to snorting cocaine for a period of three months in 
1988.  See page nine of transcript.  The veteran claimed to 
have first been diagnosed with hepatitis C in 1992.  See page 
10 of transcript.  

The veteran was afforded a VA gastroenterology examination in 
June 2006.  Review of the examination report shows that the 
examiner reported reviewing both the claims folder and the 
Board's January 2006 remand.  In the course of the 
examination the veteran denied drug use, either intravenous 
or intranasal, both prior to and during his military 
service.  He added that the medical record erroneously 
indicated that he had experimented with IV drug use.  He did 
admit to intranasal cocaine use in 1988.  End stage liver 
disease due to hepatitis C was diagnosed.  

The examining physician opined that it was "unlikely" that 
the veteran's hepatitis C was etiologically related to his 
period of military service.  Cirrhosis of the liver was also 
reported not to have been present within one year of the 
veteran's service discharge.  The examiner added that it was 
"more likely than not" that other conditions or events, to 
include post-service intranasal drug use, represented to 
likely etiology of the veteran's hepatitis C.  Further, the 
examiner concluded that it was more likely that the veteran 
had contracted hepatitis C in the United States, rather than 
in Europe in light of the genotype of the appellant's 
Hepatitis C.  

Direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty and 
was not the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, the result of 
his abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  


The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct.  However, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of drugs by the person on whose service benefits are 
claimed.  Drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); see 
also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 1999), 64 Fed. Reg. 52,375 (June 9, 1999); 
VAOPGCPREC 2-98 (1998), 63 Fed. e.g. 31,263 (February 10, 
1998).

While a claim for service connection for cirrhosis of the 
liver has not been raised by the veteran, certain chronic 
disabilities, such as cirrhosis of the liver, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board 
observes that the VA physician who examined the appellant in 
June 2006 found that cirrhosis of the liver was not 
manifested within one year of the appellant's military 
discharge.  


With the above criteria in mind, the Board notes that service 
medical records are completely negative for complaints, 
diagnoses, or treatment related to hepatitis C.  

While acknowledging the opinion supplied by the VA examiner 
in February 2002, which essentially found a "relatively" 
high likelihood that the appellant's hepatitis infection had 
occurred during his military service, the Board assigns 
greater probative value to the opinion supplied by the VA 
examiner in June 2006.  This is due to the fact that the 
opinion supplied in 2002 was, at least in part, made based 
upon the false history provided by the appellant, i.e., his 
assertion that he had never used IV or intranasal drugs.  The 
preponderance of the above-discussed evidence clearly shows 
this not to be the case.  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  

Therefore, since the most probative competent evidence shows 
that the veteran most likely contracted hepatitis C as a 
result of postservice intranasal drug abuse, as opposed to, 
any in-service incident, to include exposure via a pneumatic 
immunization gun, the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(m), 3.301(d); VAOPGCPRECs 7-99 and 2-98 (payment of 
compensation for a disability that is a result of a veteran's 
own drug abuse is precluded by law.).  The claim is therefore 
denied.

Despite the veteran's above-referenced assertions as to how 
he believes he acquired hepatitis C, his lay opinion is 
insufficient to raise a reasonable doubt.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991) (laypersons are not 
competent to render medical opinions).  

Accordingly, the Board finds there is not an approximate 
balance of positive and negative evidence.  Hence, the appeal 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


